Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXTENSION OF TIME


EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 3 August 2021, William Battista requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 50-6840 the required fee of $220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Battista on 27 July 2021.

Claim 12 read “The cutter housing assembly of claim 1, wherein the first ring gate includes a ring body, having cylindrical shape, that includes the first ring opening and a secondary ring opening that is configured to mate with the second ring opening of the second ring gate when in the discharge mode.”

Claim 12 now reads --The cutter housing assembly of claim 1, wherein the first ring gate includes a ring body, having cylindrical shape, that includes the first ring opening.--

 Claim 18 lines 12-20 read “an actuator operatively connected to the first cylindrically shaped ring gate and the second cylindrically shaped ring gate and configured to rotate each of the first cylindrically shaped ring gate and the second cylindrically shaped ring gate between an opened position in which the first cylindrically shaped ring gate is positioned with the first opening having a first overlap with the discharge opening to provide a discharge mode for the first cylindrically shaped cutting chamber, and a closed position in which the first cylindrically shaped ring gate is positioned with the first opening having 

Claim 18, lines 12-20 now reads --an actuator operatively connected to the first cylindrically shaped ring gate and the second cylindrically shaped ring gate and configured to rotate each of the first cylindrically shaped ring gate and the second cylindrically shaped ring gate, and the first cylindrically shaped ring gates moves between an opened position and a closed position, when in the open position the first cylindrically shaped ring gate is positioned with the first opening having a first overlap with the first discharge opening to provide a discharge mode for the first cylindrically shaped cutting chamber, and when in the closed position the first cylindrically shaped ring gate is positioned with the first opening having a decreased overlap, relative to the first overlap, with the first discharge opening to provide a mulch mode for the first cylindrically shaped cutting chamber.—


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        






/M.I.R./Examiner, Art Unit 3671